Citation Nr: 0932525	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  97-01 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to increased evaluations for posttraumatic stress 
disorder (PTSD), initially evaluated as 30 percent disabling 
from July 30, 1993 until May 3, 2008 and as 50 percent 
disabling from that later date.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The Veteran served on active duty from August 1969 to August 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  The Veteran appealed this 
decision; his Substantive Appeal was received by the RO on 
October 2005 but was not associated with the claims file 
until the exact date that a November 2005 Board decision 
addressing other claims was issued.  Pursuant to a January 
2007 joint motion, the United States Court of Appeals for 
Veterans Claims (Court), in January 2007, remanded this case 
back to the Board.  The Board consequently remanded this case 
in October 2007.

Subsequently, in a July 2008 decision letter, the RO denied 
entitlement to attorney's fees arising from a June 2008 
rating decision.  The Veteran's representative submitted a 
Notice of Disagreement with this determination in August 
2008, and a Statement of the Case on this issue was furnished 
in April 2009.  At present, however, the claims file does not 
reflect that a VA Form 9 (Appeal to Board of Veterans' 
Appeals) or any similar submission that could constitute a 
Substantive Appeal has been received into the claims file.  
This matter is accordingly not before the Board on appeal at 
present. 


REMAND

During his May 2008 VA psychiatric examination, the Veteran 
reported that he was receiving his current PTSD treatment 
from Jackson Memorial Hospital, a private facility in Miami, 
Florida.  To date, however, there is no indication that 
records of current treatment for PTSD have been requested 
from this facility.  Such action must therefore be taken on 
remand.  38 C.F.R. §§ 3.159(c)(1), 19.9 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Provided that the Veteran signs a 
release form, Jackson Memorial Hospital 
must be contacted, and all records of 
mental health treatment of the Veteran 
must be requested.  All records received 
pursuant to this request must be added to 
the claims file.  If the search for such 
records has unsuccessful results, 
documentation to that effect must be added 
to the claims file.

2.  Then, this appeal must be 
readjudicated.  If the determination 
remains less than fully favorable to the 
Veteran, he and his representative should 
be furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond before this case is returned to 
the Board.

The Veteran has the right to submit additional evidence and 
argument on this matter.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

